DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (3/9/21 Remarks: page 7, lines 14-19) with respect to the rejection of claims 20-24 under 35 USC §101 have been fully considered and are persuasive. The rejection of claims 20-24 under 35 USC §101 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Xu (US 20110188736), Somanath (US 20180137625), and Siboni (US 20200349846).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-11, 16, & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 20110188736).
Claim 1: A system to generate a disparity map (Xu title, disparity map estimation), comprising:
(Xu paragraph 0048, image processing circuits 70, 72, 74, 76, & 78);
one or more hardware memories storing instructions that when executed, configure the hardware processing circuitry to perform operations (Xu paragraph 0047, firmware (i.e. hardware memories storing executable instructions)) comprising:
partitioning each of a first input image (Xu Figure 1, 20A) and a second input image (Xu Figure 1, 20B) into non- overlapping segments (Xu paragraph 0048, “overlap may exist between the patches or stripes to enforce consistent estimation of disparity between them”, “may” indicates that they may be non-overlapping), each segment comprising a contiguous region of pixels from a first edge of the respective image to a second edge of the respective image, each of the first edge and second edge of the respective image parallel to a first dimension of the respective image (Xu Figure 2, operation performed for every pixel, from edge to edge since it covers the entirety of the image);
generating, based on the segments from the first input image, first sub-images by allocating contiguous segments from the first input image to different first sub-images (Xu paragraph 0048, sub-images of the scene, divided in the horizontal);
generating based on segments from the second input image, second sub-images by allocating contiguous segments from the second input image to different second sub-images (Xu paragraph 0048, sub-images of the scene, divided in the vertical);
generating first-dimension disparity sub-maps based on corresponding pairs of the first and second sub-images, each sub-image in a corresponding pair generated from (Xu paragraph 0048, estimating the disparity map for respective image portions); and
generating the disparity map based on the first-dimension disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map).
Claim 7: The system of claim 1 (see above), the operations further comprising segmenting the input images such that each segment is of constant size in the first dimension (Xu Figure 1, 20A & 20B).
Claim 9: The system of claim 1 (see above), wherein generating the disparity map comprising generating contiguous segments of the disparity map from different disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map).
Claim 10: The system of claim 1 (see above), wherein the disparity map is generated such that disparity values in the disparity map are based on pixel values in an input image having equivalent coordinates (Xu paragraph 0046, disparity map calculation based on corresponding pixel blocks in different images).
Claim 11: A method of generating a disparity map (Xu title, disparity map estimation), comprising:
partitioning each of a first input image (Xu Figure 1, 20A) and a second input image (Xu Figure 1, 20B) into non- overlapping segments (Xu paragraph 0048, “overlap may exist between the patches or stripes to enforce consistent estimation of disparity between them”, “may” indicates that they may be non-overlapping), each segment comprising a contiguous region of pixels from a first edge of the respective image to a second edge of the respective image, each of the first edge and second edge of the respective image parallel to a first dimension of the respective image (Xu Figure 2, operation performed for every pixel, from edge to edge since it covers the entirety of the image);
generating, based on the segments from the first input image, first sub-images by allocating contiguous segments from the first input image to different first sub-images (Xu paragraph 0048, sub-images of the scene, divided in the horizontal);
generating based on segments from the second input image, second sub-images by allocating contiguous segments from the second input image to different second sub-images (Xu paragraph 0048, sub-images of the scene, divided in the vertical);
generating first-dimension disparity sub-maps based on corresponding pairs of the first and second sub-images, each sub-image in a corresponding pair generated from corresponding segments in a respective input image (Xu paragraph 0048, estimating the disparity map for respective image portions); and
generating the disparity map based on the first-dimension disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map).
Claim 16: The system of claim 11 (see above), further comprising segmenting the input images such that each segment is of constant size in the first dimension (Xu Figure 1, 20A & 20B).
Claim 18: The method of claim 11 (see above), wherein generating the disparity map comprising generating contiguous segments of the disparity map from different disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map).
Claim 19: The method of claim 11 (see above), wherein the disparity map is generated such that disparity values in the disparity map are based on pixel values in an input image having equivalent coordinates (Xu paragraph 0046, disparity map calculation based on corresponding pixel blocks in different images).
Claim 20: A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations (Xu paragraph 0047, firmware (i.e. hardware memories storing executable instructions)) to generate a disparity map (Xu title, disparity map estimation), the operations comprising:
partitioning each of a first input image (Xu Figure 1, 20A) and a second input image (Xu Figure 1, 20B) into non- overlapping segments (Xu paragraph 0048, “overlap may exist between the patches or stripes to enforce consistent estimation of disparity between them”, “may” indicates that they may be non-overlapping), each segment comprising a contiguous region of pixels from a first edge of the respective image to a second edge of the respective image, each of the first edge and second edge of the respective image parallel to a first dimension of the respective image (Xu Figure 2, operation performed for every pixel, from edge to edge since it covers the entirety of the image);
generating, based on the segments from the first input image, first sub-images by allocating contiguous segments from the first input image to different first sub-images (Xu paragraph 0048, sub-images of the scene, divided in the horizontal);
generating based on segments from the second input image, second sub-images by allocating contiguous segments from the second input image to different second sub-images (Xu paragraph 0048, sub-images of the scene, divided in the vertical);
generating first-dimension disparity sub-maps based on corresponding pairs of the first and second sub-images, each sub-image in a corresponding pair generated from corresponding segments in a respective input image (Xu paragraph 0048, estimating the disparity map for respective image portions); and
generating the disparity map based on the first-dimension disparity sub-maps (Xu paragraph 0048-0049, disparity map estimated from different parts of disparity map).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, & 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu in view of Somanath (US 20180137625).
Re claim 2, Xu discloses the invention of claim 1 (see above).
Xu does not expressly disclose assignment of assignment of portions of the sub-map generation to different processing threads.
Somanath discloses assignment of different subsets of pixels to separate processing threads in map generation (Somanath paragraph 0058, processing of pixel groups from which a depth map is constructed using separate processor threads).
Xu and Somanath are combinable because they are from the field of image processing for pixel map generation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to assign portions the Xu disparity map generation process to different processing threads in the manner Somanath teaches to assign portions of a depth or disparity map generation process.
The suggestion/motivation for doing so would have been to perform parallel processing and thus allow multiple pixels to be simultaneously processed.
Therefore, it would have been obvious to combine Xu with Somanath to obtain the invention as specified in claim 2.
Claim 2: The system of claim 1 (see above), the operations further comprising assigning generation of a first portion of the first-dimension disparity sub-maps to a first processing thread and assigning generation of a second portion of the first-dimension disparity sub-maps to a second processing thread (Somanath paragraph 0058, processing of pixel groups from which a depth or disparity map is constructed using separate processor threads).
Applying this rationale to claims 12 & 21:
Claim 12: The method of claim 11 (see above), further comprising assigning generation of a first portion of the first-dimension disparity sub-maps to a first processing thread and assigning generation of a second portion of the first-dimension disparity sub-maps to a second processing thread (Somanath paragraph 0058, processing of pixel groups from which a depth or disparity map is constructed using separate processor threads).
Claim 21: The non-transitory computer readable storage medium of claim 20 (see above), further comprising assigning generation of a first portion of the first-dimension disparity sub-maps to a first processing thread and assigning generation of a second portion of the first-dimension disparity sub-maps to a second processing thread (Somanath paragraph 0058, processing of pixel groups from which a depth or disparity map is constructed using separate processor threads).
Claims 3, 13, & 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu in view of Somanath, and further in view of Siboni (US 20200349846).
(see above).
Xu in view of Somanath does not expressly disclose use of semi-global matching in disparity map generation.
Simoni discloses the use of semi-global matching in disparity map generation (Somanath paragraph 0077, semi-global block matching in disparity map generation).
Xu, Somanath, and Simoni are combinable because they are from the field of image processing for pixel map generation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply semi-global matching in disparity map generation of Xu in view of Somanath as taught by Simoni.
The suggestion/motivation for doing so would have been to produce a map fitting from image portions.
Therefore, it would have been obvious to combine Xu in view of Somanath with Simoni to obtain the invention as specified in claim 3.
Claim 3: The system of claim 2 (see above), wherein generating the first-dimension disparity sub-maps comprises executing a semi-global matching method (Simoni paragraph 0077, semi-global block matching for disparity map generation).
Applying this rationale to claims 13 & 22:
Claim 13: The method of claim 12 (see above), wherein generating the first-dimension disparity sub-maps comprises executing a semi-global matching method (Simoni paragraph 0077, semi-global block matching for disparity map generation).
Claim 22: The non-transitory computer readable storage medium of claim 21 (see above), wherein generating the first-dimension disparity sub-maps comprises executing a semi-global matching method (Simoni paragraph 0077, semi-global block matching for disparity map generation).
Allowable Subject Matter
Claim 4-6, 8, 14-15, 17, & 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 4, 14, & 23, the art of record does not teach or suggest the recited arrangement of searching a first sub-image region for a first pixel matching a second pixel in a second sub-image, the region spanning two first segments of a first image, in conjunction with the recited arrangement of generating a disparity map by partitioning first and second images into non-overlapping segments such that each of the segments extends from edge to edge of the respective image, generating first and second sub-images by allocating contiguous image segments to different sub-images, generating disparity sub-maps based on corresponding first and second sub-image pairs, and generating a disparity map based on the sub-maps.
Re claims 5, 15, & 26 (and dependent claims 6, 25, & 27), the art of record does not teach or suggest the recited arrangement of capturing images from respective image sensors and determining an object distance from the sensors in conjunction with the recited arrangement of generating a disparity map by partitioning first and second images into non-overlapping segments such that each of the segments extends from edge to edge of the respective image, generating first and second sub-images by allocating contiguous image segments to different sub-images, generating disparity sub-maps based on corresponding first and second sub-image pairs, and generating a disparity map based on the sub-maps.
Re claims 8, 17, & 24, the art of record does not teach or suggest the recited round robin allocation of contiguous image segments to sub-images in conjunction with the recited arrangement of generating a disparity map by partitioning first and second images into non-overlapping segments such that each of the segments extends from edge to edge of the respective image, generating first and second sub-images by allocating contiguous image segments to different sub-images, generating disparity sub-maps based on corresponding first and second sub-image pairs, and generating a disparity map based on the sub-maps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El Dokor, Lin, Pinard, Potocek, Izzat, and Han disclose examples of processing a segmented image.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663